                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                          )
                                                    )   Chapter 11
    IMERYS TALC AMERICA, INC., et al.,              )
                                                    )   BK Case No. 19-10289 (LSS)
                            Debtors.                )

    CYPRUS HISTORICAL EXCESS                        )   C.A. No. 19-944 (MN)
    INSURERS,                                       )   BAP No. 19-39
                                                    )   C.A. No. 19-1120 (MN)
                            Appellant,              )   BAP No. 19-42
                                                    )
                     v.                             )   C.A. No. 19-1121 (MN)
                                                    )   BAP No. 19-43
    IMERYS TALC AMERICA, INC., et al.               )   C.A. No. 19-1122 (MN)
                                                    )   BAP No. 19-44
                            Appellees.              )

                                                ORDER

                    WHEREAS, on June 17, 2019, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation in C.A. No. 19-944-MN (D.I. 4) recommending that the matter be withdrawn

from the mandatory referral for mediation and proceed through the appellate process of this Court;

                    WHEREAS, no objections to the June 17, 2019 Recommendation were filed;

                    WHEREAS, on June 24, 2019, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation sua sponte 1 in C.A. Nos. 19-1120-MN through 19-1122-MN (D.I. 3)

recommending that the matters by withdrawn from the mandatory referral for mediation and

proceed through the appellate process of this Court;

                    WHEREAS, no objections to the June 24, 2019 Recommendation were filed;


1
             In these appeals, Judge Thynge did not request a joint submission from the parties and
             issued the Recommendation sua sponte stating that “the issues on appeal address purely
             legal matters, are not amenable to mediation and mediation at this stage would not be a
             productive exercise, a worthwhile use of judicial responses not warrant the expense or
             delay resulting from this process.” (D.I. 3 at 2).
                 WHEREAS, the Court does not find either Recommendation to be clearly

erroneous or contrary to law;

                 WHEREAS, the June 24, 2019 Recommendation directed that, if no objections

were filed to the Recommendation, a proposed briefing schedule was to be submitted to the Court

on or before July 10, 2019;

                 WHEREAS, on July 10, 2019, the parties filed a letter setting forth the agreed upon

briefing schedule for all of these appeals (D.I. 5) 2;

                 WHEREAS, on July 12, 2019, Appellants filed a letter requesting “that the Court

order that all issues be briefed in a single set of briefs subject to one set of page limits . . .” (D.I. 6);

and

                 WHEREAS, on July 15, 2019, the Debtors, the Future Claimants’ Representative,

and the Official Committee of Tort Claimants (collectively “the Parties”) filed a letter in opposition

(D.I. 9) to Appellants’ letter.

                 THEREFORE, IT IS HEREBY ORDERED this 2nd day of August 2019 that the

Recommendations are ADOPTED and these matters are withdrawn from the mandatory referral

for mediation.

                 IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following

briefing schedule as agreed upon and set forth in the July 10, 2019 letter (D.I. 5) thereby denying

Appellants’ request set forth in their July 12, 2019 letter (D.I. 6):

                         Appellants’ Opening Briefs: October 1, 2019

                         Parties’ Responsive Briefs:      within 60 days after filing and service of the
                                                          Appellants’ opening briefs




2
        From this point forward, all D.I. references are to C.A. No. 19-944.


                                                     2
Appellants’ Reply Briefs:   within 30 days after filing and service of the
                            Parties’ answering briefs



                            The Honorable Maryellen Noreika
                            United States District Court




                        3
